Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 06 November 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-3, 5, 9, 11-13, 15, and 18-22 are currently pending and have been examined.
Claims 1, 2-3, 5, 9, and 11 have been amended.
Claims 4, 6-8, 10, 14, and 16-17 have been canceled.
Claims 21 and 22 have been added
Claims 1-3, 5, 9, 11-13, 15, and 18-22 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 26 April 2016 claiming benefit to Provisional Application 62/327,743.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1 – Statutory Categories of Invention:
Claims 1-3, 5, 9, 11-13, 15, and 18-22 are drawn to a method or a system, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites, in part, a method for producing at least one information component of a medical report in part performing the steps of collecting gaze data of the user reviewing the selected medical image; receiving voice data of the user; analyzing the gaze data to determine a subset of image data that defines a region of interest within the medical image; combining the image data, the subset of image data, and the voice data into an input; comparing the input to a database of templates, each template comprising a structured data set of terms; selecting from the database a template with matches between the input and terms of the structured data set; and populating the selected template with the data of the input. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(3) citing the abstract idea grouping for metal processes using a computer as a tool to perform the mental process).
Independent claim 11 recites, in part, a system for producing at least one information component of a medical report in part performing the steps select[ing] a medical image; display[ing] at least one view of a selected medical image; collect[ing] gaze data of a user; receiv[ing] voice data of the user; analyz[ing] the gaze data and the voice data, wherein the gaze data identifies a region of interest and the voice data provides additional information corresponding to the region of interest; combin[ing] the gaze data, the 


Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 11 recite a display device. The specification defines the display device as a monitor, touch screen, or any other computer peripheral device capable of entering and/or viewing data (Detailed Description on p. 33 lines 22-23). The use of a display device, in this case to display medical images and display the template, only recites the display device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 11 recites a non-transient, non-volatile memory. The specification defines the non-transient, non-volatile memory as main memory including, for example, random access memory (RAM), read-only memory (ROM), mass storage device, or any combination thereof; secondary memory 1312 may include, for example, a hard disk unit, a removable storage unit, or any combination (Detailed Description on p. 35 lines 9-12). The use of a non-transient, non-volatile memory, in this case to storing data and program code, 
Claim 11 recites a processor. The specification defines the processor as either a special purpose or a general-purpose digital signal processor device that processes certain information (Detailed Description on p. 35 lines 6-8). The use of a processor, in this case to implement the program code of the claimed invention, only recites the processor as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1 and 11 recite accessing image data from a database wherein the image data set includes a plurality of medical images. The use of accessing image data from a database only recites the step of accessing image data from a database as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claim 1 and 11 recites collecting and receiving gaze data using a first input device and receiving voice data of the user from a second input device. The specification defines the input devices as any standard input devices – such as a mouse, keyboard, touch-screen, any other user interface (Summary on p. 6 lines 7-8), a microphone, a keyboard, or a mouse (Detailed Description on p. 18 lines 27-28), microphones, touch sensors, or eye tracking devices (Detailed Description on p. 34-35) wherein the device descriptions are provided as exemplary technology. The use of an input device, in this case to receive user based data, only recites the input device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software 
Claim 1 recited displaying on a display device the selected template. Claim 11 recites display the template on the display device. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 11 recite accessing image data from a database.
Claims 1 and 11 recite a display device.
Claims 1 and 11 recite collecting and receiving gaze data using a first input device.
Claims 1 and 11 recite receiving a second input from a second input device.
Claim 11 recites a non-transient, non-volatile memory.
Claim 11 recites a processor. 
Claim 1 and 11 recites collecting and receiving gaze data using a first input device and receiving voice data of the user from a second input device. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, 
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claim 1 recited displaying on a display device the selected template. Claim 11 recites display the template on the display device. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
Claim 2 recites the analyzing step further comprising the step of: detecting patterns of visual fixations and saccades of the user.
locating clinical information corresponding to the region of interest the clinical information including at least one of context information from studies of similar medical images, a patient's health, and a patient's medical history; and displaying on the display device the clinical information in the selected template. 
Each of these steps of the preceding dependent claims 2 and 3 only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 5 recites wherein the voice data comprises an utterance spoken by the user that is converted to text by speech recognition software. The use of speech recognition software, in this case to convert speech to text, only recites the software as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Additionally, the use of speech recognition software to convert speech to text is considered well-understood, routine, and conventional. This position is supported by Rao (US Patent Pub No 2005/0216272)(see Background in ¶ 0003 teaching on the state of the art for speech to text software)(treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry). 
Claims 9, 19, and 20 include machine learning (on the local device or shared over a federated network) to process the images, which is well-understood, routine, and conventional. This position is supported by (1) Skripack et al., Creating a data exchange strategy for radiotherapy research: Towards federated databases and anonymised public datasets, 113(3) Radiotherapy and Oncology 303-309 (Dec. 2014); (2) Cootes and Taylor, Statistical models of appearance for medical image analysis and computer vision, Medical Imaging ., Investigating the link between radiologists' gaze, diagnostic decision, and image content, 20(6) J of the American Med Informatics Ass 1067-1075 (June 13, 2013). 
Claim 12 recites wherein said first input device is a device for tracking movement of a user's eyes. The Specification does not require specific structure for the device, but provides exemplary options that may be implemented. The use of a user eye movement tracking device, in this case to track eye movements, only recites the device as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. The use of an eye tracking device to track the movement of a user’s eyes is considered well-understood, routine, and conventional. This position is supported by Aleem et al. (US Patent App No 2017/0115483)(see the Abstract teaching on the conventionality of camera-based eye tracking devices)(treated as a review under MPEP § 2106.07(a)(III)(C) that describes the state of the art and discusses what is well-known and in common use in the relevant industry).
Claim 13 recites locate clinical information corresponding to the region of interest, the clinical information including at least one of context information from studies of similar medical images, a patient's health, and a patient's medical history; and wherein the at least one descriptive element includes the clinical information. Each of these steps only serve to further limit or specify the features of independent claim 11, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner.
Claim 15 recites wherein said second input device is a microphone. This element is only recited as a tool for generic data input into the system. The microphone therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”). Examiner takes official notice that a microphone is considered sufficiently well-understood, routine, and conventional (treated as examiner is taking official notice under MPEP § 2106.07(a)(III)(D)). 
the system of claim 11, further comprising a speaker, wherein the at least one information component is communicated audibly through the speaker. The speaker is only recited as a tool which only serves as an output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known device) and is therefore not a practical application of the recited judicial exception. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claims 21 and 22 recite wherein image data comprises one or more selected from the group: image projection data, anatomy data, functional parameter data, geometric parameter data, and pathology data. The limitations of the preceding dependent claims 21 and 22 only serve to further limit or specify the features of independent claims 1 or 11 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 
Claims 1-3, 5, 9, 11-13, 15, and 18-22 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As per claim 1, Endrikhovski teaches on the following limitations of the claim:
a method for producing at least one information component of a medical report, the method comprising is taught in the Summary on p. 1 ¶ 0014-15 (teaching on a system for analyzing gaze data and additional user input to generate a medical report);
outputting onto a display device at least one view of a selected medical image selected by a user is taught in the Detailed Description on p. 3 ¶ 0040  (teaching on a user accessing a digital image for display on the device for which the gaze data is to be collected and displaying said medical image);
collecting gaze data of the user reviewing the selected medical image using a first input device is taught in the Detailed Description on p. 3 ¶ 0041 and p. 2 ¶ 0027-29 (teaching on collecting gaze data from the gaze data acquisition device);
receiving voice data of the user from a second input device is taught in the Detailed Description on p. 4 ¶ 0051 and p. 4 ¶ 0058 (teaching on the second input coming from a microphone and stored as a voice file);
analyzing the gaze data to determine a subset of image data that defines a region of interest within the medical image is taught in the Detailed Description on p. 3 ¶ 0041, p. 3 ¶ 0043, p. 3-4 ¶ 0051, and p. 4 ¶ 0053-58 (teaching on the system analyzing the gaze data to determine a region of interest within the image); -AND-
combining the image data, the subset of image data, and the voice data into an input is taught in the Detailed Description on p. 4 ¶ 0053-0056 and in the Figures at fig. 3 (teaching on the system 
Endrikhovski fails to teach the following limitation of claim 1. Isaacson, however, does teach the following: 
comparing the input to a database of templates, each template comprising a structured data set of terms is taught in the Detailed Description in ¶ 0041, ¶ 0043-44, and ¶ 0054 (teaching on comparing and filtering template types from a database of templates to the user's input data objects wherein the template contains subsections of structured data fields);
selecting from the database a template with matches between the input and terms of the structured data set is taught in the Detailed Description in ¶ 0044 and ¶ 0046 (teaching on selecting, from the template database, a template that matches the user's input data objects (i.e. structured data set));
displaying on a display device the selected template; and is taught in the Detailed Description in ¶ 0047 (teaching on displaying the template on the user device); -AND-
populating the selected template with the data of the input is taught in the Detailed Description in ¶ 0047 (teaching on the template sent to the user device, being populated by the user's input data object in the corresponding field on the template).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski to include the template selection and population software of Isaacson with the motivation of providing “efficient, flexible, scalable, and custom document generation” from structured data inputs (Isaacson in the Detailed Description ¶ 0022-23). 
Both Endrikhovski and Isaacson fail to teach the following limitation of claim 1. Becker, however, does teach the following: 
accessing image data from a database, the image data including one or more medical images is taught in the Claims in claim 1 step (a) and in the Detailed Description on p. 12 ¶ 0123 (teaching on selecting a image from an image repository for further medical analysis).

As per claim 2, the combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 1. Endrikhovski also discloses the following: 
the method of claim 1, the analyzing step further comprising the step of: detecting patterns of visual fixations and saccades of the user is taught in the Detailed Description on p. 3 ¶ 0041-43, p. 2 ¶ 0027-30, and p. 3 ¶ 0037 (teaching on detecting a pattern of visual fixations and the saccades of the user's gaze).
As per claim 21, the combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 1. Endrikhovski also discloses the following: 
the method of claim 1, wherein image data comprises one or more selected from the group: image projection data, anatomy data, functional parameter data, geometric parameter data, and pathology data is taught in the Detailed Description in ¶ 0062-63 (teaching on the image data including data related to the image projection type).
As per claim 11, Endrikhovski teaches on the following limitations of the claim:
a system for producing at least one information component of a medical report, the system comprising is taught in the Summary on p. 1 ¶ 0014-15 (teaching on a system for analyzing gaze data and additional user input to generate a medical report);
a display device
a first input device is taught in the Detailed Description on p. 2 ¶ 0027-29 (teaching on the gaze analysis system with a first input device to receive gaze data);
a second input device is taught in the Detailed Description on p. 2 ¶ 0030-31 (teaching on the gaze analysis system with a second input device to receive user input);
a non-transient, non-volatile memory is taught in the Detailed Description on p. 2 ¶ 0033  (teaching on the gaze analysis system with a memory/storage device);
a processor operatively coupled to the display device, the memory, the first input device, and the second input device, the memory including program instructions stored in one or more non-transitory computer-readable mediums that, when executed by the processor, cause the processor to is taught in the Detailed Description on p. 2 ¶ 0025-33 (teaching on the gaze analysis system components being coupled to share data across the devices);
select a medical image is taught in the Detailed Description on p. 3 ¶ 0040  (teaching on accessing a digital image for display on the device for which the gaze data is to be collected);
output onto the display device at least one view of a selected medical image is taught in the Detailed Description on p. 3 ¶ 0040  (teaching on displaying said medical image);
collect gaze data of a user using the first input device is taught in the Detailed Description on p. 3 ¶ 0041 and p. 2 ¶ 0027-29 (teaching on collecting gaze data from the gaze data acquisition device);
receive voice data of the user from the second input device is taught in the Detailed Description on p. 4 ¶ 0051 and p. 4 ¶ 0058 (teaching on the second input coming from a microphone and stored as a voice file);
analyze the gaze data and the voice data, wherein the gaze data identifies a region of interest and the voice data provides additional information corresponding to the region of interest is taught in the Detailed Description on p. 3 ¶ 0041, p. 3 ¶ 0043, p. 3-4 ¶ 0051, and p. 4 ¶ 0053-58 (teaching 
combine the gaze data, the image data set, and the voice data into an input is taught in the Detailed Description on p. 4 ¶ 0053-0056 and in the Figures at fig. 3 (teaching on the system combining the image data, the region of interest data, and the voice annotation for input into a annotation system).
Endrikhovski fails to teach the following limitation of claim 11. Isaacson, however, does teach the following: 
compare the input to a plurality of structured data sets, wherein each data set identifies a template is taught in the Detailed Description in ¶ 0044 and ¶ 0046 (teaching on selecting, from the template database, a template that matches the user's input data objects (i.e. structured data set));
select the template with one or more matches between the input and the structured data set for that template; and is taught in the Detailed Description in ¶ 0047 (teaching on displaying the template on the user device); -AND-
display the template on the display device, wherein the template includes the gaze data, the image data set, and the voice data is taught in the Detailed Description in ¶ 0047 (teaching on the template sent to the user device, being populated by the user's input data object in the corresponding field on the template).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski to include the template selection and population software of Isaacson with the motivation of providing “efficient, flexible, scalable, and custom document generation” from structured data inputs (Isaacson in the Detailed Description ¶ 0022-23).
Both Endrikhovski and Isaacson fail to teach the following limitation of claim 11. Becker, however, does teach the following: 
access an image data set from a database in the memory, the image data set including a plurality of medical images is taught in the Claims in claim 1 step (a) and in the Detailed Description on p. 12 ¶ 0123 (teaching on selecting a image from an image repository for further medical analysis).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski and Isaacson to include the ability to store and sort through a database of patient images for analysis of Becker with the motivation of “provid[ing] scan reviewing and patient treating physicians with the capability to acquire accurate patient-specific diagnostic information from each of the images or scans” (Becker in the Background on p. 2 ¶ 0009). 
As per claim 12, the combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 11. Endrikhovski also discloses the following: 
the system of claim 11, wherein said first input device is a device for tracking movement of a user's eyes is taught in the Detailed Description on p. 2 ¶ 0027-29 (teaching on the first input device tracking the user's eye movement).
As per claim 15, the combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 11. Endrikhovski also discloses the following: 
the system of claim 11, wherein said second input device is a microphone is taught in the Detailed Description on p. 4 ¶ 0051 and p. 4 ¶ 0058 (teaching on the second input coming from a microphone and stored as a voice file).
As per claim 18, the combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 11. Endrikhovski also discloses the following: 
the system of claim 11, further comprising a speaker, wherein the at least one information component is communicated audibly through the speaker is taught in the Detailed Description on p. 4 ¶ 0051 and p. 4 ¶ 0057-58 (teaching on a playback of the audible annotation - necessarily though a speaker device - by the system).

the system of claim 11, wherein image data comprises one or more selected from the group: image projection data, anatomy data, functional parameter data, geometric parameter data, and pathology data is taught in the Detailed Description in ¶ 0062-64 (teaching on the image data including data related to the image projection type).
Claims 3, 9, 13, and 19 are rejected under Endrikhovski et al. (US Patent App No 2008/0062383)[hereinafter Endrikhovski] in view of Isaacson (US Patent App No 2015/0046791)[hereinafter Isaacson] in further view of Becker et al. (US Patent App No 2014/0257854)[hereinafter Becker] in further view of Zhang et al. (US Patent App No 2007/0274585)[hereinafter Zhang]. 
As per claim 3, The combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 1. Endrikhovski fails to teach the following; Isaacson, however, does disclose:
displaying on the display device the clinical information in the selected template is taught in the Detailed Description in ¶ 0047 (teaching on displaying the template populated by the user's input data object in the corresponding field on the template on the user device).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski to include the template selection and population software of Isaacson with the motivation of providing “efficient, flexible, scalable, and custom document generation” from structured data inputs (Isaacson in the Detailed Description ¶ 0022-23). 
The combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 1. Endrikhovski fails to teach the following; Zhang, however, does disclose:
the method of claim 1, further comprising the step of: locating clinical information corresponding to the region of interest is taught in the Detailed Description on p. 4 ¶ 0058-60 (teaching on utilizing clinical information regarding the region of interest); -AND-
the clinical information including at least one of context information from studies of similar medical images, a patient's health, and a patient's medical history; and is taught in the Detailed Description on p. 4 ¶ 0060 (teaching on the clinical information including the patient medical history).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski, Isaacson, and Becker to include the image data having patient clinical data associations of Zhang with the motivation of “aid[ing] the diagnostician when displaying and examining medical images for detection, diagnosis, and treatment [that]… conform to the existing workflow patterns … [and] are helpful for improving efficiency and diagnostic accuracy (Zhang in the Detailed Description on p. 3 ¶ 0045). 
As per claim 9, the combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 1. Endrikhovski fails to teach the following; Zhang, however, does disclose:
the method of claim 1, further comprising the steps of: assigning an identifier specific to a patient is taught in the Figures at fig. 1 reference character W0 and in the Detailed Description on p. 3 ¶ 0047 (teaching on a patient registration that associates all image and annotation data for a patient under one patient data structure);
locating a data set containing tagged images, wherein images in the data set include the identifier; and is taught in the Figures at fig. 1 reference character W0 and in the Detailed Description on p. 3 ¶ 0047 (teaching on images associated with a patient being in a unique data structure); -AND-
processing the set of tagged image using a machine learning algorithm to produce a first machine learning model is taught in the Detailed Description on p. 7 ¶ 0091-93 (teaching on a "learning mode" where the imaging processing model is trained using supervised learning by the user).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski, Isaacson, and Becker to include the image data having patient clinical data associations wherein the image processing using a supervised learning model of Zhang with the motivation 
As per claim 13, the combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 11. Endrikhovski fails to teach the following; Zhang, however, does disclose:
the system of claim 11, wherein said processor is further configured to: locate clinical information corresponding to the region of interest is taught in the Detailed Description on p. 4 ¶ 0058-60 (teaching on utilizing clinical information regarding the region of interest);
the clinical information including at least one of context information from studies of similar medical images, a patient's health, and a patient's medical history; and is taught in the Detailed Description on p. 4 ¶ 0060 (teaching on the clinical information including the patient medical history); -AND-
wherein the at least one descriptive element includes the clinical information is taught in the Detailed Description on p. 4 ¶ 0060-61 and p. 7-8 ¶ 0096-100 (teaching on the clinical information being associated with the information component of the image).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski, Isaacson, and Becker to include the image data having patient clinical data associations of Zhang with the motivation of “aid[ing] the diagnostician when displaying and examining medical images for detection, diagnosis, and treatment [that]… conform to the existing workflow patterns … [and] are helpful for improving efficiency and diagnostic accuracy (Zhang in the Detailed Description on p. 3 ¶ 0045). 
As per claim 19, the combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 11. Endrikhovski fails to teach the following; Zhang, however, does disclose:
the system of claim 11, wherein said processor is further configured to: locate a data set containing tagged images, wherein at least one image in the data set includes the identifier; and is taught in 
process the set of tagged images using a machine learning algorithm to produce a first machine learning model is taught in the Detailed Description on p. 7 ¶ 0091-93 (teaching on a "learning mode" where the imaging processing model is trained using supervised learning by the user).
One having ordinary skill in the art at the time the invention was filed would combine the gaze data analysis system of Endrikhovski, Isaacson, and Becker to include the image data having patient clinical data associations wherein the image processing using a supervised learning model of Zhang with the motivation of “aid[ing] the diagnostician when displaying and examining medical images for detection, diagnosis, and treatment [that]… conform to the existing workflow patterns … [and] are helpful for improving efficiency and diagnostic accuracy (Zhang in the Detailed Description on p. 3 ¶ 0045). 
Claim 20 is rejected under Endrikhovski et al. (US Patent App No 2008/0062383)[hereinafter Endrikhovski] in view of Isaacson (US Patent App No 2015/0046791)[hereinafter Isaacson] in further view of Becker et al. (US Patent App No 2014/0257854)[hereinafter Becker] in further view of Zhang et al. (US Patent App No 2007/0274585)[hereinafter Zhang] in further view of Krishnan et al. (US Patent App No 2009/031083)[hereinafter Krishnan].
As per claim 20, the combination of Endrikhovski, Isaacson, Becker, and Zhang discloses all of the limitations of claim 19. Endrikhovski fails to teach the following; Krishnan, however, does disclose:
the system of claim 19, wherein said processor is further configured to: process a plurality of machine learning models to produce a federated machine learning algorithm is taught in the Detailed Description on p. 3 ¶ 0039-43 (teaching on a federated network to query multiple systems' databases of image/diagnostic data and aggregate the disparate results on the local computing device).

Claim 5 is rejected under Endrikhovski et al. (US Patent App No 2008/0062383)[hereinafter Endrikhovski] in view of Isaacson (US Patent App No 2015/0046791)[hereinafter Isaacson] in further view of Becker et al. (US Patent App No 2014/0257854)[hereinafter Becker] in further view of Marggraff et al. (US Patent App No 2017/0123492)[hereinafter Marggraff].
As per claim 5, the combination of Endrikhovski, Isaacson, and Becker discloses all of the limitations of claim 1. Endrikhovski fails to teach the following; Marggraff, however, does disclose:
the method of claim 1, further comprising: wherein the voice data comprises an utterance spoken by the user that is converted to text by speech recognition software is taught in the Detailed Description ¶ 0377 and ¶ 0472 (teaching on converting speech to text via a speech recognition software for use in an eye tracking annotation system).
It would have been obvious to one of ordinary still in the art to include in the speech to text software of Marggraff with the gaze data analysis system with audio input of Endrikhovski, Isaacson, and Becker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably created text data from speech input data. 




Response to Arguments
Applicant's arguments, filed 06 November 2020 for claims 1-3, 5, 9, 11-13, 15, and 18-22, with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant first asserts that under Step 2A Prong 1, the instant claims are directed towards a method and a system and therefore cannot be considered an abstract idea. Examiner submits that the abstract idea does not read on the entirety of the inventive concept – specifically on the system hardware requirements. However, the use of electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1). 
Next, Applicant asserts that the instant claims are directed towards a practical application as the invention facilitates the preparation of a report using certain features of an image, a ROI, and verbal/text observations that are combined and matched to structured data elements to identify and select a template. Examiner disagrees. After determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception (see MPEP § 2106.04(d) - Integration of a Judicial Exception Into A Practical Application). The court has provided limitations that are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application and limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04(d)(I) – Relevant Considerations for Evaluating Whether Additional Elements integrate a Judicial Exception into a Practical Application). Here the instant claims seem more analogous to "apply it" (or an equivalent) with the judicial 
Finally, Applicant asserts that the combination of additional elements provide an inventive concept. Examiner disagrees. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). While the use of image data, ROI data, and verbal observation data together to select a best template may be novel – the use of these elements together in a computational environment is not unexpected or not well understood. The additional elements are all utilized in way that amounts to a well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012).
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 06 November 2020, with respect to the rejections of claims 1-3, 5, 9, 11-13, 15, and 18-22 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Isaacson and Marggraff, as per the rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626